Citation Nr: 9915121	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  98-12 485A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Belcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1958 to May 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued and confirmed a 
noncompensable evaluation for right ear high frequency 
hearing loss.

By way of history, in a November 1975 rating decision, the RO 
granted service connection for right ear high frequency 
hearing loss and assigned a noncompensable evaluation, 
effective November 13, 1974.

In a November 1998 rating decision, the RO determined that 
due to a difference of opinion, a revised decision was in 
order based on disorders not previously evaluated.  See 
38 C.F.R. § 3.105 (b) (1998).  The RO granted service 
connection for left ear high frequency hearing loss and 
assigned a noncompensable evaluation, effective October 28, 
1997.  The RO also granted service connection for tinnitus 
and assigned a 10 percent evaluation, effective October 27, 
1997.  The Board notes that The United States Court of 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that an appeal under VA law applies only to the 
service-connected claim, and cannot apply to "the logically 
down-stream element of compensation level" if the service 
connection claim is subsequently granted.  Grantham v. Brown, 
114 F.3d 1156, 1158- 59 (Fed. Cir. 1997).  The veteran has 
not perfected an appeal as to the issue of tinnitus, 
therefore it is not presently before the Board on appeal.

Moreover, the veteran's notice of disagreement and 
substantive appeal refer to the appeal of his "hearing 
loss."  As a result, the Board finds that the issues of 
right and left ear high frequency hearing loss are 
inextricably intertwined and the issue now before the Board 
on appeal is bilateral hearing loss.  The Board further notes 
that the veteran was fully advised, in an April 1998 
statement of the case, of the laws and regulations pertinent 
to bilateral hearing loss and would not be prejudiced by the 
Board considering the claim on its merits.

The Board further notes that the veteran was scheduled for a 
hearing in March 1999; he failed to report.  As there is no 
evidence of a postponement request in the claims file, the 
Board will consider this case as though the request for a 
hearing had been withdrawn.  See 38 C.F.R. § 20.702(d) 
(1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran currently has Level I hearing acuity in his 
right ear and Level I hearing acuity in his left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met. 38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 6100, 
Tables VI, VII, (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Criteria

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, there is no indication that 
there are additional records which have not been obtained and 
which would be pertinent to the present claim.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4 (1998).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1998), which require the evaluation of the complete medical 
history of the veteran's condition.

In Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 
1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The RO in November 1998 granted service connection 
for left ear hearing loss, assigning a noncompensable rating.  
Therefore, the Board will consider all evidence of record.   

Analysis

The veteran contends that his bilateral hearing loss warrants 
a compensable disability evaluation.  He indicated that 
during service he was exposed to gunfire, heavy machinery 
noise, military training noise, and bunker explosions.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 cycles per second.  
To evaluate the degree of disability from bilateral service- 
connected defective hearing, the revised Ratings Schedule 
establishes 11 auditory acuity levels designated from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 6100 to 
6110 (1998).  The evaluations derived by the Ratings Schedule 
make allowance for improvement by hearing aids.  38 C.F.R. § 
4.86 (1998).

It has been recognized by the Court that the assignment of a 
disability rating for hearing impairment is derived by a 
purely mechanical application of the Ratings Schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Thus, although the veteran believes his hearing 
acuity has diminished, it must be concluded that the evidence 
as a whole does not warrant a compensable disability 
evaluation.

The Board recognizes the veteran's contention that his most 
recent VA audiological examination was improper, however, the 
Board notes that the examination specifically addressed the 
criteria under the Ratings Schedule.  The examination was a 
comprehensive VA audiological evaluation, which included pure 
tone air conduction and Maryland CNC speech recognition 
testing.  Accordingly, the Board finds the examination 
adequate.

On the authorized audiological evaluation in October 1997, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
40
80
90
LEFT
10
5
30
50

The pure tone threshold average for the right ear was 55 
decibels; the left ear average was 24 decibels.

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 98 percent in the left ear.  
The diagnosis was moderate to profound sensorineural hearing 
loss in the veteran's right ear and mild to moderate 
sensorineural hearing loss in the left ear.  It was noted 
that no medical follow-up was required.  The claims file also 
contains audiometric tests dated in 1975, 1976 and 1984.  The 
test results are consistent with the October 1997 
audiological evaluation in that they do not provide for a 
compensable disability rating.

The Board finds that the results of the veteran's most recent 
audiometric testing do not demonstrate that the veteran's 
bilateral hearing loss warrants a compensable disability 
evaluation under the Ratings Schedule.  The most recent VA 
audiometric evaluations result in literal designations of 
Level I hearing acuity in the right ear and Level I hearing 
acuity in the left ear.  See 38 C.F.R. § 4.87, Table VI 
(1998).  The application of the Ratings Schedule as described 
in Lendenmann establishes that a noncompensable rating for 
bilateral hearing loss is warranted under Diagnostic Code 
6100, Tables VI, VII.  Therefore, the Board finds that a 
compensable disability evaluation for bilateral hearing loss 
is not warranted.


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

